Citation Nr: 1028721	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

By an April 2009 decision, the Board denied claims of service 
connection for left ear hearing loss and tinnitus.  At that time, 
the Board also remanded the claim for an initial compensable 
rating for right ear hearing loss for additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since the award of service connection, audiological evaluation 
reflects that the Veteran's hearing loss has been manifested by 
no worse than level I hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.383, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a June 2007 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's underlying claim of service connection 
for hearing loss.  The June 2007 letter provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

The Board also finds that the June 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his hearing 
loss.

In any event, as is the case here, once a veteran disagrees with 
an initial determination, other provisions apply to the remainder 
of the adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess, 19 Vet. App. at 490-91; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Huntington, West 
Virginia.  Records from the Veteran's treating private physician, 
J.B.T., M.D., have also been obtained.  Additionally, the Veteran 
was afforded a hearing before the RO in September 2008, the 
transcript of which is of record.  Significantly, the Veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  In February 2009, the Veteran indicated that he did 
not have any additional information or evidence to support his 
claim.

The Veteran was provided multiple VA audiological examinations in 
connection with his claim, the reports of which are of record.  
The most recent VA examination was conducted in August 2009, 
pursuant to the Board's April 2009 remand.  These examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's right ear hearing loss in the context of the rating 
criteria.  Moreover, the most recent report contains a 
description of the functional effects caused by the hearing 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected right ear hearing 
loss has been more disabling than initially rated.  He contends 
that a compensable rating is warranted.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing loss 
are determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The rating criteria establish eleven auditory acuity 
levels designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to be 
assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating exceptional 
patterns of hearing impairment.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  In view of 
the examination results detailed below, these provisions are not 
applicable at any point since the award of service connection.

A review of the evidence of record reflects that the Veteran 
underwent VA audiological examination in June 2007.  The puretone 
threshold average was 42.5 for the right ear.  The Maryland CNC 
speech recognition score was 92 percent.  Based on those results 
with the utilization of Table VI, the Veteran had level I hearing 
impairment in the right ear.  The Veteran's left ear hearing 
impairment is presumed to be level I for the sole purpose of 
determining the percentage evaluation from Table VII, as that ear 
is not service connected.  See 38 C.F.R. § 4.85(f); 38 C.F.R. 
§ 3.383 (2009) (a non-service-connected ear may be treated as 
service connected for rating purposes, but only when hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more and hearing impairment in the non-
service-connected ear meets the provisions of 38 C.F.R. § 3.385).  
Applying the results to Table VII, a noncompensable disability 
rating is warranted for right ear hearing loss based on the June 
2007 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

In April 2008, the Veteran underwent further VA audiological 
examination.  The puretone threshold average was 41.25 for the 
right ear.  The Maryland CNC speech recognition score was 92 
percent.  Based on those results with the utilization of Table 
VI, the Veteran had level I hearing impairment in the right ear.  
Applying the results to Table VII, a noncompensable disability 
rating is warranted for right ear hearing loss based on the April 
2008 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

The Veteran underwent additional VA audiological examination in 
December 2008.  The puretone threshold average was 42.5 for the 
right ear.  The Maryland CNC speech recognition score was 92 
percent.  Based on those results with the utilization of Table 
VI, the Veteran had level I hearing impairment in the right ear.  
Applying the results to Table VII, a noncompensable disability 
rating is warranted for right ear hearing loss based on the 
December 2008 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

In August 2009, pursuant to the Board's remand, the Veteran 
underwent further VA examination in connection with the claim.  
The results of that examination were similar to that of the 
previous examinations.  For the right ear, the puretone threshold 
average was 46.25 and the speech recognition score was 92 
percent.  These results showed that the Veteran continued to 
exhibit level I hearing impairment in the right ear.  Therefore, 
based on the August 2009 examination results, no more than a 
noncompensable disability rating is warranted for right ear 
hearing loss.  

There is no other evidence containing similarly detailed 
audiometric testing results by which to evaluate the disability.  
During the claim process, an audiogram was conducted by Dr. 
J.B.T. in May 2008.  Because it does not appear that Maryland CNC 
speech discrimination tests were used in the testing and testing 
was not conducted at 3000 Hertz, the audiogram is not adequate 
for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Nevertheless, 
the puretone threshold results at 1000, 2000, and 3000 Hertz were 
no greater than what was documented during the August 2009 VA 
examination.  Thus, since the award of service connection, 
audiological evaluation reflects that the Veteran's hearing loss 
has been manifested by no worse than level I hearing impairment 
in the right ear.  Consequently, an initial compensable rating 
for right ear hearing loss is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  Additionally, the VA examination reports 
describe the effects of the Veteran's hearing impairment on his 
daily life.  See Martinak, 21 Vet. App. at 447.  In the June 
2007, April 2008, and December 2008 reports, the examiner who 
conducted all three examinations noted that the Veteran had 
difficulty listening when there is background noise and that he 
cannot localize.  It was also noted that the Veteran had hearing 
loss for so long that he was used to it.  The August 2009 VA 
examiner noted that the Veteran's right ear hearing loss would 
likely cause difficulty in the following situations:  background 
noise; not facing the speaker; soft-spoken individuals; group 
settings; room to room; children's voices; listening to the 
television; listening to the telephone; and large rooms, 
auditoriums, and churches.  The examiner also stated that the 
Veteran's lack of hearing in the non-service-connected left ear 
compounded the effects.  Such effects do not take the Veteran's 
case outside the norm as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for 
an initial compensable rating for right ear hearing loss must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an initial compensable rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial compensable rating for right ear hearing loss is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


